83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re Jimmie Lee SWANN, Petitioner.
No. 96-507.
United States Court of Appeals, Fourth Circuit.
Submitted April 16, 1996.Decided April 25, 1996.

On Petition for Writ of Mandamus.  (CA-95-9)
Petition denied by unpublished per curiam opinion.   Jimmie Lee Swann, Petitioner Pro Se.
PETITION DENIED.
Before MURNAGHAN and LUTTIG, Circuit Judges and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Jimmie Swann petitions this court for a Writ of Mandamus directing the district court to act on various motions filed by Swann in the district court, including his motion for habeas corpus relief under 28 U.S.C. § 2255 (1988).   Our review of the record discloses that there has been no undue delay in the district court, and that, in fact, most of the delays of which Swann complains are attributable to his own requests for extensions of time and to supplement the record.   Accordingly, we grant Swann's motion to proceed in forma pauperis, but deny his application for a Writ of Mandamus.

PETITION DENIED